Citation Nr: 0610988	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  02-12 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating higher than 20 percent for a 
low back disability from January 1, 2002, to November 15, 
2005, and a rating higher 40 percent from November 16, 2005 
onward.


REPRESENTATION

The veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
December 1976 until retiring in December 2001.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
granted the veteran's claim for service connection for a 
low back disability and assigned an initial 20 percent rating 
retroactively effective from January 1, 2002 (the day after 
he retired from the military).  He appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (when a veteran appeals his initial rating, VA 
must consider whether he is entitled to a "staged" rating 
to compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).  The case was subsequently transferred to the RO in 
Columbia, South Carolina, which forwarded it to the Board for 
appellate review.

In May 2004, the veteran withdrew his request for a hearing 
before the Board in Washington, DC.  See 38 C.F.R. § 
20.702(e) (2005).  In August 2004, the Board remanded the 
case to the RO for additional development and consideration 
of the evidence.  In a December 2005 rating decision, the 
Appeals Management Center (AMC), which developed the evidence 
in lieu of the RO, increased his rating from 20 to 40 percent 
effective November 16, 2005 (the date of a VA examination).  
He since has continued to appeal, seeking a higher rating 
from the initial effective date of his award.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be 
seeking the highest possible rating unless he specifically 
indicates otherwise).







FINDINGS OF FACT

1.  According to the report of an October 2001 examination, 
the veteran had moderate limitation of motion in his lumbar 
spine with flexion to 60 degrees, extension to 20 degrees, 
lateral bending to 20 degrees bilaterally, right rotation to 
20 degrees, and left rotation to 15 degrees.  

2.  The results of the range of motion testing during a May 
2003 VA examination were similar to those above, except that 
lateral bending had increased to 30 degrees bilaterally.

3.  According to the report of the most recent November 2005 
VA examination, the veteran had more severe limitation of 
motion in his lumbar spine with flexion to only 40 degrees 
without pain (70 degrees with pain); extension to 20 degrees 
without pain (30 degrees with pain); lateral flexion to 20 
degrees bilaterally without pain (40 degrees with pain); 
right rotation to 30 degrees without pain (40 degrees with 
pain); and left rotation to 18 degrees without pain (36 
degrees with pain) - with an additional limitation of 10 
degrees due to repetitive motion.

4.  The veteran has had consistent low back pain with 
episodes of it radiating into his buttocks and legs (more on 
the left than the right side) with decreased sensation over 
the L5 dermatomes on the left side.




CONCLUSIONS OF LAW

1.  The criteria are met for a higher initial rating of 40 
percent for the low back disability from January 1, 2002 to 
November 15, 2005.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5292, 5293 (2002 
and 2003); and DCs 5241, 5243 (2005). 

2.  The criteria are not met, however, for a rating higher 
than 40 percent for the low back disability even from 
November 16, 2005 onward.  38 U.S.C.A. §§ 1155, 5107(b); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, DCs 5292, 5293 (2002 and 2003); and DCs 
5241, 5243 (2005). 

3.  The criteria are met for a separate 10 percent rating for 
radiculopathy from the low back disability.  38 U.S.C.A. §§ 
1155, 5107(b); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.124a, DC 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

In this case, the veteran was not provided a VCAA notice 
letter for his original claim for service connection (which 
was subsequently granted).  In August 2002 and September 
2004, however, the RO and AMC provided him with VCAA notice 
letters relating to his appeal of the initial rating assigned 
for his low back disability.  These letters provided him with 
notice of the evidence necessary to support his claim that 
was not on record at the time the letters were issued, the 
evidence VA would assist him in obtaining, and the evidence 
it was expected that he would provide.  The September 2004 
VCAA letter also specifically requested that he submit any 
evidence in his possession pertaining to this claim.  Thus, 
the content of these letters provided satisfactory VCAA 
notice in accordance with § 5103(a) and § 3.159(b)(1) as 
specified in Pelegrini II.  See also, Dingess v. Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003) (requiring that VCAA notice for claims for service 
connection also include notice of how a disability rating and 
effective date will be assigned should the claim be granted).

The August 2002 and September 2004 VCAA letters were issued 
after the RO's initial adjudication of the veteran's claim 
for service connection in February 2002.  So obviously this 
did not comply with the requirement that VCAA notice precede 
the initial RO adjudication.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  
See, too, Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 
5, 2006) (also discussing the timing of the VCAA notice as it 
relates to prejudicial error).  But in Pelegrini II, and even 
in Mayfield, the Courts left open the possibility of showing 
that late VCAA notice was nonetheless nonprejudicial and, 
therefore, at most harmless error.

Here, the August 2002 and September 2004 VCAA notices 
provided the veteran with ample opportunity to respond by 
identifying and/or submitting additional supporting evidence 
before the December 2005 supplemental statement of the case 
(SSOC), wherein the AMC readjudicated his claim for a higher 
initial rating based on any additional evidence that had been 
submitted or otherwise obtained since the initial RO rating 
decision in question, statement of the case (SOC), and any 
prior SSOCs.  He has not indicated he has any additional 
relevant evidence to submit or that needs to be obtained.  So 
under these circumstances, the Board finds he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA, and cured the error in the 
timing of notice.  Id. 

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), his records from Shaw Air 
Force Base (AFB), and from the Florence Neurosurgery and 
Spine Clinic.  In addition, VA examinations were scheduled in 
October 2001, May 2003, and November 2005.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  And as mentioned, he 
withdrew his request for a hearing to provide oral testimony 
in support of his claim.  38 C.F.R. § 20.702(e).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the course of his appeal.  
See Fenderson, 12 Vet. App. at 125-26.

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

The veteran's low back disorder has been rated under the 
criteria for limitation of motion of the lumbar spine, 
intervertebral disc syndrome (IVDS), and spinal fusion.

The criteria for rating limitation of motion of the lumbar 
spine were amended effective September 26, 2003.  The 
criteria prior to September 26, 2003 (the "old criteria"), 
for evaluating limitation of motion of the lumbar spine 
focused on subjective classifications of whether the degree 
of limitation of motion was mild, moderate or severe.  Under 
the old criteria, slight limitation warrants a 10 percent 
rating, moderate limitation warrants a 20 percent rating, and 
severe limitation warrants a 40 percent rating.  See 38 
C.F.R. § 4.71a, DC 5292 (2002).

Effective September 26, 2003, the new general rating formula 
for injuries and diseases of the spine (other than IVDS) was 
revised using more objective criteria (the "new criteria").  
Specifically, the revised criteria provide for evaluations 
with or without symptoms such as pain (radiating or not), 
stiffness, or aching and thus encompass and take into account 
these symptoms and remove any requirement that there be any 
of these symptoms to assign any evaluation.  38 C.F.R. § 
4.71a, DCs 5235 to 5243.

The new general rating criteria for the spine are:

Unfavorable ankylosis of the entire spine 
...........................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ..........50
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine 
.........................................40
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine ....................................30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
...........................................20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10

Also effective September 26, 2003, DC 5241 relating to spinal 
fusion was created.  Spinal fusion, in turn, is rated under 
the new general rating criteria as outlined above.  See 38 
C.F.R. § 4.71a, DC 5241. 

The criteria for evaluating IVDS under 38 C.F.R. § 4.71a, DC 
5293 (2002) ("the old criteria") have changed twice since 
the veteran filed his claim.  The criteria were first revised 
effective September 23, 2002, codified at 38 C.F.R. 
§ 4.71a, DC 5293 (2003) ("the revised criteria").  
Subsequently, they were revised again effective September 26, 
2003, at which time the DC was renumbered to 5243, codified 
at 38 C.F.R. § 4.71a, DC 5243 (2005) ("the newly revised 
criteria").  

Under the old criteria for IVDS, 38 C.F.R. § 4.71a, DC 5293 
(2002), a 60 percent rating requires pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  A 
40 percent evaluation requires severe symptoms, recurring 
attacks with intermittent relief.  Moderate symptoms with 
recurring attacks warrant a 20 percent disability evaluation, 
and mild symptoms warrant a 10 percent disability evaluation.  
38 C.F.R. § 4.71a, DC 5293 (2002).

As of September 23, 2002, the veteran also may be rated under 
the revised criteria for IVDS, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003).  The revised criteria provide for two 
possible methods of rating his IVDS.  First, where IVDS 
affects a nerve, the disability may be rated by combining 
separate ratings for chronic neurologic and orthopedic 
manifestations.  Or a rating may be assigned on the basis of 
the total duration of incapacitating episodes.  

Incapacitating episodes are rated as follows:  If there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, a 60 percent rating is 
warranted; if at least 4 weeks but less than 6 weeks - a 40 
percent rating; if at least 2 weeks but less than 4 weeks - a 
20 percent rating; if at least 1 week but less than 2 weeks - 
a 10 percent rating.

Note 1 to the revised criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  Supplementary information in the 
published final regulations states that treatment by a 
physician would not require a visit to a physician's office 
or hospital but would include telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).

Effective September 26, 2003, the criteria for IVDS were 
again revised ("newly revised criteria").  See 38 C.F.R. 
§ 4.71a, DC 5243 (2005).  This new regulation includes the 
same language from the previously revised regulation for 
rating IVDS based on the number of incapacitating episodes.  
In addition, though, it provides that IVDS also may be rated 
under the new general rating formula for diseases and 
injuries of the spine, as discussed above.

When, as here, the governing law or regulations change during 
the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version 
shall apply to periods preceding the amendment but may also 
apply after the effective date of the amendment.  VAOGCPREC 
3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) (a 
liberalizing law shall not be earlier than the effective date 
thereof)).  See, too, 38 C.F.R. § 3.114 and Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).



Accordingly, for the period prior to September 23, 2002, only 
the old rating criteria for limitation of motion of the 
lumbar spine and IVDS may be applied.  Conversely, from 
September 23, 2002 to September 26, 2003, the revised 
criteria for IVDS may also be applied if they are more 
beneficial to the veteran.  And as of September 26, 2003, the 
new general rating criteria for the spine and the newly 
revised criteria for IVDS also may be applied, but again, 
only if they are more beneficial to him.  

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

Entitlement to an Initial Rating Higher than 20 Percent from 
January 1, 2002, to November 15, 2005

In order to warrant a higher 40 percent rating under the old 
criteria for limitation of motion of the lumbar spine, there 
must be evidence of "severe" limitation.  See 38 C.F.R. § 
4.71a, DC 5292 (2002).  The report of the October 2001 
examination given prior to the veteran's retirement from 
military service indicates flexion was to 60 degrees, 
extension to 20 degrees, right and left lateral flexion 
(i.e., side bending) to 20 degrees, right rotation to 20 
degrees, and left rotation to 15 degrees.  The report of the 
May 2003 VA examination indicates left and right lateral 
flexion had slightly improved to 30 degrees.  Normal range of 
motion for the spine is flexion to 90 degrees, extension to 
30 degrees, lateral flexion to 30 degrees, and rotation to 30 
degrees.  See 38 C.F.R. § 4.71a, Plate V (2005).  The results 
of the October 2001 and May 2003 examinations indicate the 
veteran, at most, had moderate overall limitation of motion 
in his lumbar spine - as opposed to severe limitation.  So a 
rating higher than 20 percent is not warranted under DC 5292 
during this time period.  

In order to warrant a higher 40 percent rating under the old 
criteria for IVDS, the disability must be severe (i.e., 
recurring attacks with intermittent relief).  
See 38 C.F.R. § 4.71a, DC 5293 (2002).  The report of the 
October 2001 examination indicates the veteran complained of 
pain, weakness, fatigue and stiffness.  He also complained of 
a constant sharp pain radiating down his back into his left 
buttock and leg.  He said the pain was sometimes severe 
enough to completely disable him.  And on objective physical 
examination, a straight-leg raising test was positive on the 
left side (thereby supporting his subjective complaints of 
pain radiating into his left buttock and leg).  His gait was 
normal, but there was evidence of painful motion and 
weakness.  

A February 2003 record from Lackland AFB indicates the 
veteran visited the emergency room for pain in his left hip, 
back, and groin numbness with sharp shooting pain down his 
leg.  He was treated with Percocet and Motrin.  A follow-up 
record from Florence Neurosurgery & Spine indicates there was 
no muscle atrophy.  Motor exam was 5/5 (i.e., normal), but 
sensory was diminished in a left L-5 distribution.  Deep 
tendon reflexes were 1+ and symmetrical throughout.  His gait 
was within normal limits.  An MRI revealed post-surgical 
changes at the L4-5 level with some degenerative changes in 
the L3-4 disc with no significant canal or foraminal 
compromise.  

The April 2003 Decision Review Officer's Conference Report 
indicates the veteran complained of monthly exacerbations 
requiring bed rest for several days. 



The report of the May 2003 VA examination indicates the 
veteran said he experienced flare-ups every six weeks for 
several days, which he treated with 
anti-inflammatories.  On objective physical examination, he 
had muscle spasms, decreased strength on the left side (4/5), 
and decreased ankle/patella reflexes on the left side.

It is clear the veteran has had symptoms of radiculopathy 
involving his left lower extremity ever since he retired from 
military service, and that he has experienced recurring 
attacks requiring additional medication - either Percocet or 
anti-inflammatories.  The severity of these attacks is most 
appropriately characterized as moderate to severe.  As a 
whole, the Board finds that the evidence for and against a 
higher 40 percent rating under the old criteria for IVDS is 
about evenly balanced (i.e., in relative equipoise).  So the 
benefit of the doubt will be resolved in the veteran's favor 
and a higher 40 percent rating granted.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3.  An even higher 60 percent rating 
is not warranted because the evidence does not indicate his 
symptoms have been persistent with little intermittent 
relief.  

Under the revised criteria for IVDS, the veteran's low back 
disability may be rated by combining separate ratings for 
chronic neurologic and orthopedic manifestations.  Or a 
rating may be assigned on the basis of the total duration of 
incapacitating episodes.  C.F.R. § 4.71a, DC 5293 (2003).  

As discussed above, the orthopedic manifestations (i.e., 
limitation of motion of the lumbar spine) warranted a 20 
percent rating during this time period.  Neurological 
manifestations, which included slight decreased sensation, 
reduced reflexes and reduced strength in the left lower 
extremity, would have warranted no more than a 10 percent 
rating under DC 8520 for mild incomplete paralysis of the 
sciatic nerve.  See 38 C.F.R. § 4.124a, DC 8520.  So 
combined, these two ratings are not more than the 40 percent 
already established under the old rating criteria for IVDS.
See 38 C.F.R. § 4.25 (combined ratings).



Furthermore, in order to warrant a higher 60 percent rating 
for incapacitating episodes, there must be evidence of 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  Again, an incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
requiring bed rest prescribed by a physician and treatment by 
a physician.  While the veteran indicated he had periodic 
flare-ups - once every month or six weeks lasting several 
days, there is no indication that any physician prescribed 
bed rest during these flare-ups.  So a higher 60 percent 
rating is not warranted under the revised criteria for IVDS.

The veteran is not entitled to a rating higher than 40 
percent under the new general rating formula for diseases and 
injuries of the spine because there is no evidence of 
ankylosis.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
and Lewis v. Derwinski, 3 Vet. App. 259 (1992) (both 
indicating that ankylosis is complete immobility of the joint 
in a fixed position, either favorable or unfavorable).  The 
veteran's limitation of motion is not tantamount to saying he 
has no range of motion at all.  See 38 C.F.R. § 4.71a, DC 
5235 to 5243.

Note (1) under the general rating formula also provides that 
any associated objective neurologic abnormalities are to be 
evaluated separately under the appropriate diagnostic code.  
Id.  And as mentioned, the veteran clearly has exhibited 
symptoms of radiculopathy into his left lower extremity.  So 
he is entitled to a separate rating for these symptoms in 
addition to the 40 percent assigned under the new general 
criteria.  

As mentioned, incomplete paralysis of the sciatic nerve is 
evaluated under DC 8520.  Mild paralysis warrants a 10 
percent rating; moderate paralysis 20 percent; moderately 
severe 40 percent; and severe, with marked muscle atrophy 60 
percent.  The veteran has exhibited symptoms of mild 
paralysis; he has decreased strength on his left side (4/5) 
and diminished sensory in a left L5 distribution.  The report 
of the November 2005 neurological examination, however, 
indicated normal muscle mass, tone, and strength.  Objective 
findings were limited to a decrease in sensory function in 
the left L5 dermatome, and mild to minimal weakness in the L5 
motor root, both right and left sides.  Given these findings, 
a separate 10 percent rating, but no higher, is warranted for 
the radiculopathy associated with his low back disability 
effective retroactively from September 26, 2003 (the date 
when the new general rating criteria for diseases and 
injuries of the spine became effective)


Entitlement to an Initial Rating Higher than 40 percent as of 
November 16, 2005

A rating higher than 40 percent is not available under the 
old criteria for limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, DC 5292 (2002).  Under the general rating 
formula for disease and injuries of the spine, 
a rating higher than 40 percent is not warranted unless 
ankylosis is present.  38 C.F.R. § 4.71a, DC 5235 to 5243 
(2005).  And, as indicated, the veteran does not have 
ankylosis.

A 60 percent rating is possible for IVDS if there is evidence 
of incapacitating episodes of total duration of at least six 
weeks during the past 12 months.  
38 C.F.R. § 4.71a, DC 5243 (2005).  The report of the 
November 2005 VA examination indicates the veteran reported a 
constant dull aching in his lower back with flare-ups into 
his buttocks (greater on the left side) occurring three times 
per week.  These flare-ups purportedly limit his ability to 
walk more than a mile.  He did not allege these flare-ups 
require bed rest as prescribed by a physician.  There is also 
no evidence from his medical records at Shaw AFB from 
January 2002 to February 2005 that he experienced any 
incapacitating episodes, although he did have a flare-up in 
February 2003 requiring him to visit the emergency room and 
receive pain medication.

For these reasons, the claim for an initial rating higher 
than 40 percent as of November 16, 2005, must be denied 
because the preponderance of the evidence is unfavorable - 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See 38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).



Moreover, the veteran has not shown that his service-
connected low back disability has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular ratings, or 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular scheduler standards.  The vast majority of his 
treatment and evaluation has been on an outpatient (as 
opposed to inpatient) basis, and there is no indication his 
employer has had to make concessions or special 
accommodations for his low back disability.  Consequently, 
the Board does not have to remand the case to the RO for 
further consideration of this issue.  See Bagwell v. Brown, 9 
Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

A higher initial rating of 40 percent, but no greater, is 
granted for the low back disability retroactively effective 
from January 1, 2002, subject to the laws and regulations 
governing the payment of VA compensation.

The claim for an initial rating higher than 40 percent for 
the low back disability, prior to or even from November 16, 
2005 onward, is denied.

A separate 10 percent rating is granted for radiculopathy 
associated with the low back disability effective 
retroactively from September 26, 2003, subject to the laws 
and regulations governing the payment of VA compensation.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


